DETAILED ACTION
This action is responsive to communication filed on 07/16/2021. The current pending claims are 1 – 16 and 19 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/16/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 7, 9 – 11, and 20 is/are rejected under 35 U.S.C. 103US Patent Application Publication 2012/0017361 (hereinafter Lankenau) in view of US Patent 3,579,669 (hereinafter Loewenstein).
Regarding claim 1, Lankenau shows a disposable toilet-seat cover (100) for attaching to a toilet bowl (12) of a toilet (10), the disposable toilet-seat cover comprising: a plurality of seat-cover sheets (150) stacked together and separably coupled to each other via a first adhesive (160); wherein each seat-cover sheet comprises a body having a shape for completely covering the toilet bowl and having a central opening matching a central opening of the toilet bowl for accessing thereto (fig. 1). Lankenau discloses the toilet-seat cover has a cross-section of a trapezoid shape at any position (fig. 7a, 7b) but fails to show it has curved upper and lower sides. Attention is turned to Loewenstein which shows a layered stack of disposable toilet seat covers having a cross-section of a rectangular or trapezoidal shape with curved upper and lower sides to match the curvature of a toilet seat upper surface (fig.2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the toilet-seat cover of Lankenau to include curved upper and lower sides in order to completely cover and conform to toilet seats having a curved upper surface as evidenced by the teachings of Loewenstein.
Regarding claim 2, the body of each seat-cover sheet has a shape for matching and completely covering a toilet seat (110) of the toilet (10).
Regarding claim 3, each seat-cover sheet (150) is coated with a waterproof, water-repellant, impermeable, or water-resistant material on a top surface thereof (wax; par. 29).
Regarding claim 4, each seat-cover sheet (150) is coated with the first adhesive (160) on a bottom surface (154b) thereof (par. 29).
Regarding claim 5, each seat-cover sheet (150) comprises a first tab (157) extending from the body for peeling off the seat-cover sheet from the plurality of seat-cover sheets (par. 30).
Regarding claim 6, the first tab (157) of each seat-cover sheet extends from a rear portion of the body and has an edge smoothly transmitting into the edge of the rear portion of the seat-cover sheet (see fig. 10).
Regarding claim 7, the first adhesive (160) is only coated on the bottom surface (154b) of the body of each seat-cover sheet (150) (par. 29).
Regarding claim 9, Lankenau discloses a substrate (110) separably coupled to the bottom of the stacked plurality of seat-cover sheets (fig. 7a, 7b).
Regarding claim 10, the substrate comprises one or more detachable hinges (122) engageable with one or more corresponding detachable hinges (14) adjacent the toilet bowl.
Regarding claim 11, the substrate (110) is made of a paperboard (par. 25).
Regarding claim 20, the body of each seat-cover sheet has a U-shape (fig. 1).
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankenau and Loewenstein as applied to claims 1 – 7, 9 – 11, and 20 above, and further in view of US Patent 3,348,243 (hereinafter Kelly).
Regarding claim 8, Lankenau shows a substrate (110) separably coupled to the bottom of the stacked plurality of seat-cover sheets (150); wherein each seat-cover sheet comprises a first tab (157) extending from the body for peeling off the seat-cover sheet from the plurality of seat-cover sheets; but fails to show wherein the substrate comprises a second tab extending from the body at a location corresponding to that of the first tab of each seat-cover sheet for 
Regarding claim 19, Lankenau fails to show the toilet-seat cover has edges of each seat-cover sheet is wrapped about edges of one or more seat-cover sheets thereunder. Attention is again turned to Kelly which teaches a toilet-seat cover having a cross-section with curved upper and lower sides, and edges of each seat-cover sheet is wrapped about edges of one or more seat-cover sheets thereunder (see fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to shape the toilet-seat cover to have edges of each seat-cover sheet wrapped about edges of one or more seat-cover sheets thereunder in order to fully protect the toilet seat and provide a more stable and sanitary system as evidenced by the teachings of Kelly.
Claims 12 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankenau and Loewenstein as applied to claims  1 – 7, 9 – 11, and 20 above, and further in view of US Patent Application Publication 2008/0235857 (hereinafter Tzeng).
Regarding claim 12, Lankenau fails to show the substrate is coated with a second adhesive on a bottom surface thereof. Attention is turned to Tzeng which showing using a second adhesive (12) on the bottom surface of a substrate (10) that supports a stack of toilet seat covers (11) having a first adhesive (par. 16). It would have been obvious to one having 
Regarding claim 13, Tzeng teaches a protective sheet separably coupled to the second adhesive which is coupled to the bottom of the substrate (removable film, see par. 16, ln. 9).
Regarding claim 14, Tzeng shows the first and second adhesives are different adhesives (double-coated adhesive tape and self-adhesive paper are considered different adhesives, see Tzeng par. 16, ln. 10 – 11, 16).
Regarding claim 15, the combination of Lankenau and Tzeng fails to explicitly recite that the first and second adhesives are the same adhesive. It appears that the device of Lankenau as modified by Tzeng would work equally well whether using the same or different adhesives for the first and second adhesives so long as the adhesive has sufficient tack and releasability properties. Furthermore, Applicant has not disclosed that whether the adhesive is the same or different solves any stated problem or is for any particular purpose, indicating that it simply may be either the same or different. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select the same adhesive for the first and second adhesives in the toilet seat cover of Lankenau as modified by Tzeng depending on user’s engineering preference as a matter of selecting a known material based on the suitability for its intended use.
Regarding claim 16, Lankenau is silent as to the first adhesive specifics and thus fails to show it is a pressure sensitive adhesive. Attention is turned to Loewenstein which teaches that pressure sensitive adhesives are suitable for the intended purpose of removable toilet seat .
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754